DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the AFCP 2.0 Request for Consideration received on 25 July 2022. Claims, 1, 6, 8, 10 and 14 are pending. 
Response to Remarks
The arguments regarding the 35 U.S.C. 103 rejection of the previous Office action are persuasive. Accordingly, the rejection is withdrawn. 
Allowable Subject Matter
Claims 1, 6, 8, 10 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by independent claims 1 and 10. Claims 6, 8 and 14 are allowable at least for their dependence on claims 1 or 10.
The closest prior art, US 2019/0066398 A1 (Sankavaram et al.) and US 10,802,486 B1 (Paul et al.), teach determining that an autonomous vehicle requires a maintenance service, scheduling an appointment for the service, and autonomously driving the vehicle to the appointment, but do not expressly teach where scheduling the appointment is based on traffic conditions both during a user's daily commute and near the location of the appointment. 
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669